DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Kim et al. US Patent Application Publication 20150099086.

As to claim 1, Kim teaches as disposable wearing article 10 (Figure 1), comprising: a perforated nonwoven fabric 34 provided with a plurality of holes 7 penetrating front and back surfaces at intervals (Figure 6, paragraphs 0039-0043); and a support sheet 38 on which the perforated nonwoven fabric is bonded via a hot melt adhesive 36 (Figure 6, paragraph 0032),

wherein, in the perforated nonwoven fabric 34, a peripheral portion of the hole is a warped portion, side walls between diameters 118 and 120 Figure 6 warped toward the support sheet side 38,

at least a tip portion of the warped portion at dimension 118 Figure 6,  of the perforated nonwoven fabric has an adhesive portion 36 bonded to the support sheet 38 via the hot melt adhesive – Kim teaches styrene butadiene adhesives which comprise hot melt adhesives.  For example Noda et al. US 2001/0044611 teaches a breathable film and nonwoven laminated with a hot melt adhesive comprising a styrene butadiene copolymer (Noda paragraph 0052).      

Kim further teaches a portion of the perforated nonwoven fabric 34 other than the adhesive portion is not adhered to the support sheet – where Kim teaches the domed areas (at 122 Figure 6) are spaced from the film 38 (paragraph 0045)

As to claim 2,  only the tip portion of the warped portion -  at the open ends of the projection of 70 (Figure 6) has the adhesive portion 36 bonded to the support sheet 38 via the hot melt adhesive  - where Kim teaches the domed areas are spaced from the film 38 (paragraph 0045).

As to claim 3, Kim teaches the disposable wearing article 10 according to claim 1, which comprises an absorber 48, a liquid impervious sheet 38 having air permeability (paragraph 0047) covering a back surface side of the absorber 48, and a cover nonwoven fabric 34 covering a back surface side of the liquid impervious sheet,

wherein the cover nonwoven fabric is the perforated nonwoven fabric 34, and the liquid
impervious sheet is the support sheet 38 (paragraph 0032). 

As to claim 6, Kim teaches the disposable wearing article 10 according to claim 2, which comprises an absorber 48, a liquid impervious sheet 38 having air permeability (paragraph 0047) covering a back surface side of the absorber 48, and a cover nonwoven fabric 34 covering a back surface side of the liquid impervious sheet,

wherein the cover nonwoven fabric is the perforated nonwoven fabric 34, and the liquid
impervious sheet is the support sheet 38 (paragraph 0032). 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over 
Iulianetti US Patent Application Publication 2009/0233046.

As to claims 4 and 5, Iulianetti teaches a method of bonding a perforated nonwoven fabric, using a pin roll 50 having a plurality of pins 54 arranged at intervals on a circumferential surface (Figure 2, paragraph 0043), a concave roll 52 opposed to the pin roll 54 and having concave portions 56 into which the pins are inserted (Figure 2; paragraphs 0043-0044), and an adhesive application roll opposed to the pin roll on the downstream side in the rotation direction of the pin roll from the opposed position with the concave roll,

which comprises:

a perforation step in which a perforated nonwoven fabric 20 (paragraph 0039; Figure 1) is formed by passing a nonwoven fabric 20 between the pin roll 50 and the concave roll 52 to pierce the pins 54  into the nonwoven fabric 20 and forming a large number of holes 32 in the nonwoven fabric having a warped portion – the side walls between opening 34 and opening 36 (Figure 1) whose peripheral portion is warped to the side opposite to the pin roll side – body facing side 22;

Iulianetti does not teach the adhesive transfer step as claimed.  However, Iuliannetti teaches an active material application zone 70 where the pins 54 enter the active material zone and the substance is transferred to the pins (paragraph 0052).  Iuliannetti teaches the substance is a surfactant (paragraph 0052).  However, Iulianetti also teaches the active material may be of varying viscosity and may be in the form of a liquid, a paste, a gel, a powder, or other form (paragraph 0052).  Iulianetti further teaches if a laminated web is used, the individual webs can be bonded together by an adhesive and particularly near the smaller openings 36 which may form a bonding point with any additional webs that might be used in the laminate (paragraph 0058).  Based on the teaching of Iulianetti, it would obvious to one having ordinary skill in the art at the time the invention was originally filed to provide an adhesive step while maintaining a state in which the perforated.  Using an adhesive in the active material zone of Iulianetti would provide a method of transferring an adhesive to at least a tip portion of the warped portion in the perforated nonwoven fabric, thus providing the benefits of minimizing the risk of skin irritation and reducing costs of manufacture (paragraph 0055).


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACQUELINE F STEPHENS/           Primary Examiner, Art Unit 3781